Citation Nr: 1010668	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  07-30 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for fatigue.  

2.  Entitlement to service connection for fatigue.  

3.  Entitlement to service connection for claimed cysts on 
head.  

4.  Entitlement to service connection for claimed 
posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1991 to March 
1991.  She also had extensive service in the Reserve.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the RO.  

A hearing was held at the RO before a Decision Review Officer 
in February 2007.  

The issues of service connection for fatigue, cysts on the 
head and PTSD are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In January 2000, the RO issued a rating decision denying 
service connection for fatigue, claimed as undiagnosed 
illness; the Veteran filed a notice of disagreement in 
October 2000 but did not timely submit a substantive appeal 
to that decision.  

2.  The evidence associated with the claims file subsequent 
to the January 2000 rating decision raises a reasonable 
possibility of substantiating the claim of service connection 
for fatigue.  


CONCLUSION OF LAW

The additional evidence received since the January 2000 
rating decision is new and material to reopen the claim of 
service connection for fatigue, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Generally a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

If the Board finds that new and material evidence is not 
offered, that is where the analysis must end, and what the RO 
may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability which cannot be attributed to any known 
clinical diagnosis, but which instead resulted from an 
undiagnosed illness that became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1) 
(2009).  A "Persian Gulf veteran" is one who served in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  See 38 C.F.R. § 3.317(d).

There are three types of "qualifying chronic disabilities" 
for the purposes of 38 C.F.R. § 3.317:  (1) an undiagnosed 
illness; (2) a medically unexplained chronic multi-symptom 
illness defined by a cluster of signs or symptoms (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome); or (3) a diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-connection.

The RO denied service connection for fatigue, claimed as due 
to an undiagnosed illness, in a January 2000 rating decision, 
finding that the Veteran did not serve in the Persian Gulf 
and that there was no medical evidence of record to support 
the claimed condition.  

The evidence received after the January 2000 rating decision 
includes the Veteran's lay testimony that she has suffered 
fatigue since leaving active duty.  She also testified that 
she was exposed to people and machinery that came directly 
from the Persian Gulf to be treated at her duty station in 
England.  

While the Board finds that the Veteran is still unable to 
substantiate her service connection claim on a presumptive 
basis because she was not stationed in the Persian Gulf, the 
Board is obligated to consider the Veteran's claim on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (holding that the veteran was not precluded under the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act from establishing service connection with proof 
of direct actual causation). 

The Veteran is competent to testify about her history and 
current symptom of fatigue.  The Court has in the past held 
that lay testimony is competent regarding features or 
symptoms of injury or disease when the features or symptoms 
are within the personal knowledge and observations of the 
witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  

However, the Court has also held that lay persons, such as 
the Veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir 2007).  

The Veteran's testimony about her symptoms and circumstances 
of service are new and material because they demonstrate 
signs and symptoms of a current disability and that the 
disability may be associated with active service.  Thus, the 
evidence is new and material, and the claim is reopened.  

To that extent, the appeal is granted.  An adjudication of 
this claim on its merits will not be made at this time, 
however, pending additional development upon remand.


Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Given the favorable action and pending remand on the reopened 
claim, the Board will defer further discussion of VA's duties 
to notify and assist until its final decision on the merits.    




ORDER

As new and material evidence has been received to reopen the 
claim of service connection for fatigue; the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.  


REMAND

Fatigue and Cysts

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed above, the Veteran has presented evidence of a 
current disability.  The record indicates that her fatigue 
may be associated with active service.  Although she does not 
qualify for the Gulf War veteran presumption because she did 
not serve in that theater, she was potentially exposed to 
similar environmental hazards.  Thus, a VA examination is 
warranted.

For the same reasons as fatigue, a VA examination should be 
conducted to address the cysts on the Veteran's head.

Prior to the VA examinations, the Veteran should be given 
another opportunity to submit any outstanding medical records 
or evidence in support of her claims.  

The Veteran is hereby notified that it is her responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).  


PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2009).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2009).
 
Here, VA treatment providers have diagnosed the Veteran with 
PTSD.  In March 2005, she reported that she was raped in 
service.  She has consistently testified that the incident 
happened just before she left active duty to care for her 
terminally ill brother in winter 1991.  As she did not report 
the incident to authorities, there is no indication of the 
incident in the personnel or service treatment records.

The Veteran indicated that she told two roommates about the 
incident the day after it happened.  At the February 2007 RO 
hearing, the Veteran testified that she recently resumed 
contact with one of the roommates, D.J.  She said that she 
could ask D.J. for a statement.

The Veteran should be given another opportunity to obtain 
statement from her roommates or other evidence that 
corroborates her account of the sexual assault in service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to send the Veteran copies of Request for 
and Authorization to Release Medical 
Records or Health Information (VA Form 
10-5345).  

The RO should attempt to obtain any 
outstanding private medical records 
identified by the Veteran and provide any 
additional VA records.  Any records 
obtained should be associated with the 
claims file.   

The Veteran should be notified in this 
regard that she should submit any new 
medical documentation or evidence to 
support her claims.  

2.  The RO should schedule the Veteran 
for a VA examination to ascertain the 
nature and likely etiology of the chronic 
fatigue.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  

If a diagnosis is made, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that any current disability 
manifested by fatigue was causally 
related to the Veteran's active duty 
service, namely in her capacity as a 
flight nurse who was in close contact 
with people and equipment coming from the 
Persian Gulf.  The examiner should 
provide a complete rationale for the 
opinion. 

3.  The RO should schedule the Veteran 
for a VA skin examination to ascertain 
the nature and likely etiology of the 
cysts, including residuals of cysts, on 
her head.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  

If a diagnosis is made, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that any current skin disability 
was causally related to the Veteran's 
active duty service, namely in her 
capacity as a flight nurse who was in 
close contact with people and equipment 
coming from the Persian Gulf.  The 
examiner should provide a complete 
rationale for the opinion.  

4.  The RO should give the Veteran the 
opportunity to submit evidence that will 
corroborate her account of sexual assault 
in service.  

5.  Following completion of all indicated 
development, the RO should readjudicate 
the issues on appeal in light of all of 
the evidence of record.  If any benefit 
sought on appeal is not granted, then the 
RO should furnish the Veteran and her 
representative with a Supplemental 
Statement of the Case and afford them 
with an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals





 Department of Veterans Affairs


